            Case 7:19-cr-00700-VB Document 223 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
                                                                     ORDER
v.                                                            :
                                                              :
                                                                     19 CR 700-2 (VB)
JESSE DABBS,                                                  :
                            Defendant.                        :
-------------------------------------------------------------x
       Sentencing in this case is scheduled for March 29, 2021, at 2:30 p.m. The Court expects
to conduct this proceeding in person in the Courthouse.

      Defendant’s sentencing submission is due March 19, 2021. The government’s sentencing
submission is due March 24, 2021.

       If defense counsel believes a remote sentencing is appropriate, by March 1, 2021, he shall
submit proposed CARES Act findings and state whether defendant consents.

         The trial scheduled for February 16, 2021, is CANCELED.

        Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: December 28, 2020
       White Plains, NY

                                                      SO ORDERED:




                                                      Vincent L. Briccetti
                                                      United States District Judge
